DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a core for a substrate assembly, classified in H05K 2201/029.
II. Claims 10-16, drawn to a substrate assembly, classified in H01L 23/49822.
III. Claims 17-20, drawn to a computer device, classified in H05K 1/0366.

 	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, & III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility as a core for a substrate assembly not used in a computer device or printed circuit board. Subcombination I also has separate utility as a core for a substrate assembly in which conductive elements are not included. Subcombination II has separate utility as a substrate assembly not used in a computer device or printed circuit board.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different classifications and separate utility.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RJA/           Examiner, Art Unit 2847     

/William H. Mayo III/           Primary Examiner, Art Unit 2847